881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MICHIGAN BRIDGE, INC., Respondent.
No. 89-5792.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1989.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and HENRY R. WILHOIT, Jr., District Judge*.


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Michigan Bridge, Inc., Holland, Michigan, its officers, agents, successors, and assigns, enforcing its order dated February 7, 1989, in Case No. 7-CA-28257, and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, Michigan Bridge, Inc., Holland, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

5
(a) Refusing to hire an employee because of membership in or activities on behalf of a labor organization.


6
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) Offer Steve Malone immediate employment in the same position in which he would have been hired in the absence of the discrimination against him or, if that position no longer exists, in a substantially equivalent position, and make him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, in the manner set forth in the remedy section of the Board's Decision.


9
(b) Remove from its files any reference to the unlawful refusal to hire and notify the employee in writing that this has been done and that action will not be used against him in any way.


10
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


11
(d) Mail a copy of the attached notice marked "Appendix" to all employees who were employed by the Respondent immediately prior to the Respondent's alleged cessation of operations.  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be mailed immediately upon receipt.


12
(e) Notify the Regional Director, in writing, within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


14
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

15
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


16
WE WILL NOT refuse to hire an employee because of membership in or activities on behalf of a labor organization.


17
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


18
WE WILL offer Steve Malone immediate employment in the same position in which he would have been hired in the absence of the discrimination against him or, if that position no longer exists, in a substantially equivalent position, and WE WILL make him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, including interest.


19
WE WILL notify him that we have removed from our files any reference to our unlawful refusal to hire and that action will not be used against him in any way.


20
MICHIGAN BRIDGE, INC.


21
/s/ (Employer)

Dated ________ By ____________________

22
(Representative)


23
(Title)


24
This is an official notice and must not be defaced by anyone.


25
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation